Citation Nr: 0125909	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-08 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.J.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1952, 
when he was discharged on account of physical disability.  He 
died in February 1993.  The appellant is his widow.

This appeal arises from decisions of the department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO) which denied the appellant's claim of entitlement to 
VA death benefits.  

In August 2001, the appellant testified at a personal hearing 
chaired by the undersigned at the RO.  A transcript of that 
hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  In a March 1993 decision, the RO denied the appellant's 
claim of entitlement to VA death benefits.

2.  Subsequent to the March 1993 RO decision, the appellant 
submitted evidence, including a statement from the Medical 
Examiner who signed the veteran's death certificate to the 
effect that veteran's service-connected disability played a 
role in his death.

3.  The evidence is at least in equipoise as to the question 
of whether veteran's service-connected residuals of polio 
were a substantially contributing factor in his death by 
crush injury.


CONCLUSIONS OF LAW

1.  The March 1993 RO decision is final; the appellant has 
submitted new and material evidence to support reopening her 
previously-denied claim for entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking VA death benefits.  She asserts that 
residuals of the polio which the veteran contracted in 
service caused his death.  Specifically, she contends that 
the veteran's service-connected residuals of polio caused him 
to lose control of his tractor, which overturned and crushed 
him, causing his death.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.


Pertinent law and regulations

Service connection - cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2001).

Finality/new and material evidence

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156(a) (2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  If new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring the VA's duty 
to assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The veteran contracted polio in service.  He was discharged 
from service due to the disabling residuals of polio.  
Service connection for residuals of polio was granted and a 
30 percent disability rating was assigned in a December 1952 
rating decision.  His disability rating was increased to 
40 percent and then subsequently to 70 percent.  A 70 percent 
disability rating was in effect when he died in February 
1993.  At the time of his death, service connection was in 
effect for weakness of the muscles of his right leg and foot, 
hammertoes, and talipes cavus; all were considered to have 
been a direct result of polio infection in service.  Service 
connection had also been granted for a neuropathic bladder.

According to the report of a VA neurologic examination 
conducted in August 1992 in connection with a claim for an 
increased disability rating, the veteran reported having 
gotten weaker over the previous four to five years, to the 
point that he would not drive a stick shift automobile 
because he was unable to pick up his right leg to transfer 
between the brake and gas pedal.  He also reported falling 
frequently because his right knee would give out.  Following 
the clinical examination, the examiner concluded that the 
veteran's primary dysfunction was the loss of strength and 
reflexes in the right leg and the loss of some sacral 
reflexes.  Coordination of the right lower extremity was 
compromised by the degree of weakness and muscle wasting.  
The examiner specifically noted that "the patient is limited 
in his ability to drive and perform other activities because 
of the muscle wasting and consequences of being weak, which 
may put him at danger if driving or lifting."

The veteran died in February 1993.  According to death the 
certificate, the immediate cause of the veteran's death was a 
crush injury to his chest, due to a tractor accident.  The 
manner of his death was determined to have been an accident 
when the tractor turned over.  There was no autopsy 
performed.

Following the veteran's death, the appellant submitted a 
claim for dependency and indemnity compensation in March 
1993.  The RO denied the appellant's claim in a March 1993 
decision on the basis that the record did not show the 
tractor accident was a result of the veteran's service-
connected right leg disability and that to attribute the 
accident to the service-connected disability would be mere 
speculation.  The appellant did not appeal that decision.

In June 1998, the appellant filed another claim for the same 
VA benefits based on the veteran's death.  Accompanying the 
claim were statements from various friends of the veteran and 
his family.  In May 1999, the appellant submitted copies of 
medical information regarding post-polio syndrome and further 
letters from friends of the family.  One letter is from a 
friend who explained that he owned a tractor similar to the 
tractor the veteran had been driving at the time of his 
death, and that he was aware of the difficulty involved in 
braking and shifting such a tractor, and that although the 
veteran was an experienced tractor operator, someone such as 
the veteran who had more use of the left leg than his right 
was "an accident waiting to happen," in his opinion.  The 
friend also stated that he had gone to the mortuary with the 
appellant to view the veteran's body and that he recalled her 
frustration when trying to obtain a copy of the coroner's 
report.  

The RO obtained a copy of the sheriff's report which was 
prepared following the veteran's tragic death.  According to 
the report, there were no eyewitnesses to the accident.  
Evidence at the scene indicated that the tractor came 
backwards down a steep hill, left the road to the right, 
hitting two tree stumps causing the front of the tractor to 
swing around and the tractor to overturn, trapping the 
veteran underneath.  

The appellant and another witness provided sworn testimony in 
support of her claim during a hearing held in August 2001 at 
the RO before the undersigned Board Member.  Among other new 
information introduced during the hearing was testimony 
regarding the fact that the veteran had been scheduled to 
pick up a new leg brace the day after his death and the fact 
that the veteran had had to retire from the Post Office 
because he had lost so much right leg function that he could 
not walk without dragging the leg behind him.  Both the 
appellant and the witness described the veteran's leg 
function as having gotten progressively worse during the last 
few years of his life.

In October 2001, the appellant submitted the following letter 
from the Medical Examiner who had signed the veteran's death 
certificate:  

Today I have reviewed some old records 
from the VA.  He [the veteran] did 
contract polio while in the Navy, and was 
being followed by the VA for post-polio 
syndrome.  He contracted polio in 1951.  

I have reviewed the Orthopedic Clinic 
notes from the VA, dated 11/18/92, 
stating he had residual weakness from the 
polio with marked quadriceps weakness, 
and the weakness had been progressive 
over the years.  They recommended a 
custom mold for the right knee at that 
time.  I have also reviewed records from 
Neurology . . . showing flaccid tone, and 
atrophy of the quadriceps and hamstrings.  
According to the diagram, he did not have 
patella or Achilles reflexes.

Because of the weakness in the right leg, 
this certainly inhibited his ability to 
stop the tractor.  Also it inhibited his 
ability to get clear of the tractor when 
it turned over, and certainly may have 
contributed to his fatal injury.


Analysis

As discussed above, the appellant's claim was denied by the 
RO in an unappealed 1993 decision.  The first matter for the 
Board's consideration, therefore, is whether the appellant 
has submitted new and material evidence which is sufficient 
to reopen the claim.

Initial matter - the VCAA

The Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [to be codified as amended 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)] redefines the obligations of VA with respect to its 
statutory duty to assist veterans in the development of their 
claims.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.   
See Holliday v. Principi, 14 Vet. App. 280 (2001).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether VA's statutory duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim. It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).  Recently-enacted regulations implementing 
the VCAA were published on August 29, 2001 with the same 
effective date of the VCAA, November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at  38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  However, the 
regulations governing reopening of previously and finally 
denied claims were revised effective the date of publication 
on August 29, 2001.  These redefine new and material evidence 
and the duty to assist in applications to reopen previously 
and finally denied claims.  Because this claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable at this stage of the 
Board's analysis.  

Finality/new and material evidence

The appellant's claim for service connection for the cause of 
the veteran's death was disallowed by the RO in March 1993.  
That decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Since that time, the appellant has 
submitted additional lay evidence pertaining to the weakened 
condition of the veteran's leg, and the October 2001 medical 
opinion rendered by the Medical Examiner who signed the 
veteran's death certificate.  None of this evidence was of 
record when the RO rendered the March 1993 decision.  
Therefore it is new.  Moreover, because this evidence 
addresses a possible linkage between the service-connected 
disability and his death, it bears directly and substantially 
upon the matter at issue.  The Board deems that this 
additional evidence, in particular the recent statement of 
the Medical Examiner, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the newly-submitted evidence is material to the 
appellant's claim for service connection for the cause of the 
veteran's death.  Thus, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
her previously-denied claim.  

New and material evidence having been submitted, the Board 
must reopen the claim and review it on a de novo basis, 
considering all the evidence of record.  


Decision on the merits

i.  Preliminary matters - the VCAA/standard of review

After a claim has been reopened, the provisions of the VCAA 
pertaining to notice and duty to assist must be considered.  
In this case, it is clear that the appellant has received 
proper notification of the RO decision and of the kinds of 
evidence which would be significant to the outcome of this 
case.  Indeed, there was an extensive discussion of this 
during her August 2001 hearing.  She indeed has submitted 
additional evidence in the form of the Medical Examiner's 
statement, quoted above.  The Board is aware of no additional 
evidence which is pertinent to this claim.  

The appellant has been afforded ample opportunity to present 
evidence and argument in support of her claim.  Accordingly, 
the Board will move on to a disposition of this appeal. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


ii.  Discussion

As set forth above, service connection for the cause of the 
veteran's death may be granted if a service-connected 
disability is determined to have been a substantially 
contributing factor in the veteran's death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The evidence of record shows that 
the veteran died when his tractor turned over and crushed him 
beneath it.  He had been driving the tractor down a steep 
hill when the tractor turned over.  The sheriff who 
investigated the scene determined that the veteran's death 
had been an accident, with no witnesses.  Lay evidence to the 
effect that driving a tractor down such a steep hill would 
have required leg strength and coordination to avoid the 
stumps in the ground is contained in the record.  

The medical evidence generated prior to the veteran's death 
indicates that the veteran was limited in his ability to 
drive because of his demonstrated loss of strength and 
reflexes in his right leg.  Significantly, the Medical 
Examiner who signed the veteran's death certificate has 
presented an opinion, based upon his recollection of the 
veteran's death and his recent review of the veteran's 
medical records, to the effect that his [service-connected] 
polio-related right leg weakness inhibited his ability to 
stop the tractor and to escape the tractor when it turned 
over.  

Based upon all the evidence of record, the Board has 
concluded that the evidence is at last in equipoise as to the 
question of whether the veteran's service-connected polio 
residuals substantially contributed to the cause of his death 
by crush injury.  
There were no witnesses to the fatal accident, so it is 
impossible to know for sure exactly what transpired to cause 
the veteran's death.  However, the Board disagrees with the 
RO's conclusion that this leaves only speculation to 
determine the outcome.  There is medical and lay evidence of 
record to the effect that the veteran's service-connected 
right leg disability impeded his ability to control the 
tractor, particularly over rugged terrain.  There is no other 
explanation for the accident of record.  
One might question the veteran's judgment in operating his 
tractor in rough country far from help, but certainly there 
is no evidence of misconduct here.  Applying the benefit of 
the doubt rule, the chain of causation has been proven 
satisfactorily to support a grant of service connection for 
the cause of the veteran's death.  The benefit sought is thus 
granted.

Additional comment

The appellant has also made a claim for VA death benefits 
under 38 U.S.C.A. § 1318.   However, since the Board has 
granted service connection for the cause of the veteran's 
death on a "regular service-connected-death basis" under 38 
U.S.C.A. § 1310, see Green v. Brown, 10 Vet. App. 111, 115 
(1997), the matter of her alternative claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is rendered moot.


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

